Citation Nr: 0629916	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis and cirrhosis.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 1998 the veteran appeared and testified at an RO 
hearing in St. Petersburg, Florida.

By a decision dated in May 1999, the Board denied entitlement 
to service connection for a liver disorder.  In April 2000, 
the veteran filed another claim and submitted additional 
evidence.  By a decision dated in September 2001, the Board 
found the additional evidence to be new and material and 
reopened and remanded the claim for additional development. 

In December 2004 the Board again denied the veteran's claim 
for entitlement to service connection for a liver disorder.  
The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  

In an Order dated in February 2006 the Court, acting upon a 
joint motion of the parties, set aside the Board's December 
2004 decision and remanded the case to the Board.  


REMAND

Correspondence from the veteran dated in May 1997 indicates 
that he was treated for hepatitis at a VA medical facility in 
San Diego within one year of his release from military 
service.  In the September 2001 remand the RO was ordered to 
request those treatment records.  Review of the file 
indicates that this request was not made.  

The Court has held that a remand by the Board confers upon 
the appellant, as a matter of law, the right to compliance 
with the Board's remand order.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The case must therefore be returned for 
full compliance with the Board's May 2003 remand.

The Board also notes that in a letter dated in March 2000, a 
VA physician with the North Florida/South Georgia Veteran's 
Health System advised that Army medical records, including 
transfusion records, were received from the veteran and 
reviewed by staff in his office; but that these documents, 
which were subsequently forwarded to Medical Administration, 
are now lost.  The physician went on to state that efforts to 
obtain copies of the documents from the Department of Defense 
were underway.  In compliance with 38 CFR § 3.159, reasonable 
efforts should be made by the RO to obtain those documents 
from the appropriate agency(s).

In addition to the foregoing, the evidence indicates that the 
veteran has applied for Social Security disability benefits.  
As those records may also contain evidence pertinent to the 
adjudication of this matter, reasonable efforts should be 
made to obtain them.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that a complete review of the 
veteran's record must include a review of his Social Security 
records).  Since the file is being returned it should be 
updated to include any recent treatment records.  38 CFR § 
3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his liver disorder 
since the claimed in-service incident.  
Even if no additional sources of treatment 
records are identified, all relevant 
records compiled since December 2002 by 
the VA medical center patronized by the 
veteran should be obtained.  

2.  The RO should make all reasonable 
efforts to obtain medical records from the 
San Diego VAMC for the time period January 
1972 through January 1973.  To the extent 
these efforts are unsuccessful, the claims 
folder should contain documentation of the 
attempts made.  The veteran and his 
representative should be informed of any 
negative results.  38 C.F.R. § 3.159.

3.  The RO should contact the veteran to 
see if he has a copy of the transfusion 
records that he provided to the 
Gastroenterology Clinic at the North 
Florida/South Georgia Veteran's Health 
System.  The RO should also contact the 
appropriate federal department/agency and 
request a copy of the 1970 transfusion 
records.  If the transfusion records are 
not located, the claims folder should 
contain documentation of the attempts made.  
The veteran and his representative should 
be informed of any negative results.  
38 C.F.R. § 3.159.

4.  The RO should also contact the Social 
Security Administration and obtain copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.  If no such documents are located, 
the record should clearly so state.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


